Citation Nr: 0807864	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of 
gonorrhea.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a September 
1996 Board decision. 

2.  The additional evidence received since the September 1996 
Board decision does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.      

3.  There is no competent evidence indicating that the 
veteran has current residuals of gonorrhea as a result of 
service. 


CONCLUSIONS OF LAW

1.  The September 1996 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1996). 

2.  Evidence submitted to reopen the claim for entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The veteran does not have current residuals of gonorrhea 
that were incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, numerous letters from the RO to 
the veteran have satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with VA and private medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

A.  PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service connection for PTSD was denied by a September 1996 
Board decision, and this decision is considered "final."  
38 U.S.C.A. §  7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996).  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis, either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Evidence before the Board at the time of its September 1996 
decision included the service personnel records which 
revealed that the appellant was not a combat veteran.  Also 
of record were May 1994 statements from the veteran asserting 
that he developed PTSD as a result of an in-service attack in 
which he was thrown to the floor which caused him to hit the 
floor and lose consciousness.  He also reported falling to 
the floor and losing consciousness due to a seizure, a 
homosexual assault, and an incident in which he was attacked 
with a railroad spike.  He provided no corroboration for 
these assertions.  Also of record were VA outpatient 
treatment reports, including those dated in May 1993 and June 
1994, that noted the presence of PTSD.  However, there was 
not of record a diagnosis of PTSD linked to a confirmed in-
service stressor following a comprehensive psychiatric 
examination, and a VA psychiatric examination conducted in 
July 1995 for the purpose of determining if the veteran had 
PTSD concluded that the veteran did not have PTSD.   

Following the September 1996 Board decision, the veteran 
again filed a claim for service connection for PTSD in a 
statement received in May 2000.  Thereafter, the veteran was 
afforded a VA psychiatric examination in October 2000 which 
concluded that his symptoms did not meet the criteria for 
PTSD.  An April 2001 report from a private psychiatrist 
presented the veteran's psychiatric diagnosis as chronic 
paranoid schizophrenia, and indicated the veteran also had 
"signs and symptoms" of PTSD.  

A January 2002 rating decision found that new and material 
evidence had not been received to reopen the claim for 
service connection for PTSD.  The veteran communicated in an 
August 2002 statement that he no longer wished to pursue a 
claim for service connection PTSD; however, in an October 
2002 statement, the veteran expressed a desire to continue 
with the processing of the petition to reopen the claim for 
service connection for PTSD.  A December 2002 rating decision 
found that new and material evidence had not been received to 
reopen the claim for service connection for PTSD, and an 
October 2003 statement from the veteran expressed a desire to 
continue with the prosecution of his petition to reopen the 
claim for service connection for PTSD.  A June 2004 rating 
decision again found that new and material evidence had not 
been received to reopen the claim for service connection for 
PTSD.  

Thereafter in December 2004, the veteran submitted a 
description of in-service stressors he asserted resulted in 
PTSD, to include loss of consciousness after a seizure; an 
attack which resulted in his being "beat down" to the floor 
and another attack in which he was hit with a railroad spike.  
In order to obtain information to verify these assertions, a 
March 2005 letter from the RO requested more detailed 
information concerning the alleged stressors in accord with 
the provisions of 38 C.F.R. § 3.304(f) concerning the 
development of claims for service connection for PTSD based 
on alleged personal assault.  The veteran responded by 
submitting another personal statement in March 2006.  In 
addition, while there are additional VA outpatient treatment 
reports dated through 2006 that list PTSD as one of the 
veteran's reported conditions, there is not of record a 
diagnosis of PTSD linked to a confirmed in-service stressor 
following a comprehensive psychiatric examination.  

Reviewing the facts as set forth above, much of the 
additional information submitted by the veteran in an attempt 
to reopen his claim is not new.  In this regard, the 
stressors claimed by the veteran in his December 2004 
statement were largely repetitive of those previously 
submitted by the veteran in his May 1994 statement.  
Similarly, the listing of PTSD on the VA outpatient treatment 
records is duplicative of the same or similar outpatient 
treatment reports previously of record listing PTSD as one of 
the veteran's reported conditions.  To the extent that the 
April 2001 psychiatric report reflecting "signs and 
symptoms" of PTSD, or any of the other additional clinical 
evidence, is considered to be "new," it does not raise a 
reasonable possibility of substantiating the claim, as it 
does not represent a confirmed diagnosis of PTSD following a 
psychiatric examination that is linked to an in-service 
stressor that has actually been verified to have occurred.  
As such, none of this evidence is material, and the claim of 
entitlement to service connection for PTSD is not reopened.  
  
Moreover, as new and material evidence to reopen the finally 
disallowed claim for service connection for PTSD has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Gonorrhea

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records reflect treatment for gonorrhea.  
After service, the veteran was afforded a VA examination in 
October 2002 to determine if there were current residuals of 
the gonorrhea demonstrated in service.  The examiner reviewed 
the veteran's claims file, and noted that gonorrhea was 
documented on laboratory testing during service.  It was 
noted that the veteran was currently being treated for benign 
prostatic hypertrophy and acute prostatitis, but the examiner 
commented as follows: 

It is my medical opinion that this 
veteran had an acute episode of gonorrhea 
while in service which was treated.  
There is no indication or evidence from 
the history given me or the evidence of 
record that he has any current 
symptomatology related to his original 
gonorrhea infection.  

The diagnoses following the examination included "[a]cute 
gonorrhea infection in military service in 1973 with no 
residuals.  There are no functional limitations."  Also 
diagnosed was benign prostatic hypertrophy and acute 
prostatitis, which the examiner explicitly noted were 
"unrelated" to the in-service gonorrhea.  Other pertinent 
evidence includes an April 2002 private clinical record in 
which the examiner noted that the veteran's symptoms, rather 
than being due to gonorrhea that occurred in 1973, were 
related to diabetes mellitus and chronic prostatitis.  He 
also noted that if the veteran had "long-term" symptoms of 
gonorrhea, there would be a stricture in the urethra, which 
the veteran did not have.  The record does not reveal any 
competent medical evidence contradicting the medical evidence 
set forth above or contain any medical findings or opinions 
linking a current disability to the in-service gonorrhea.   

As for the veteran's assertions that he has current residuals 
of gonorrhea that were incurred in service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
lack of any medical evidence linking a current disability to 
in-service gonorrhea, service connection for residuals of 
gonorrhea cannot be granted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of gonorrhea, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for PTSD is 
denied.  

Service connection for residuals of gonorrhea is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


